Citation Nr: 9934180	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  94-25 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for sarcoid 
arthritis, multiple joints, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The appellant had active service from July 1979 to April 
1990.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  


FINDINGS OF FACT

It has not been shown that the veteran has had two or more 
incapacitating or prolonged exacerbation of sarcoid arthritis 
in a year; that he has definite impairment of health due to 
sarcoid arthritis; or that he has any chronic residuals due 
to the sarcoid arthritis.


CONCLUSION OF LAW

An increased rating for sarcoid arthritis is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5002, 5005 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that his sarcoid arthritis symptoms have 
increased in severity.  He reported at his personal hearing 
held in August 1996 that he has incapacitating episodes three 
to four times a month.  During these times he is unable to 
function properly and cannot continue working.  He maintains 
that he needs two days of bed rest to recover.  The claim for 
an increased evaluation is well grounded if the appellant 
indicates that he has suffered increased disability.  
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992); Jones v. 
Brown, 7 Vet.App. 134, 138 (1994).  

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations reflected by the 
recent medical findings with the criteria in the VA's SCHEDULE 
FOR RATING DISABILITIES (SCHEDULE), codified in C.F.R. Part 4 
(1999).  VA has a duty to acknowledge and consider all 
regulations that are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.

Service medical records relate that in July 1984, the veteran 
complained of blurry vision.  Examination and diagnostic 
testing revealed sarcoidosis.  Based on in-service treatment, 
a January 1994 rating decision granted service connection for 
sarcoid arthritis of multiple joints, and assigned a 20 
percent evaluation under Diagnostic Code 5005.

The veteran's disability is rated analogously as pneumococcic 
arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5005 
(1999).  Such a disability is to be rated as rheumatoid 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5002 (1999).  

Rheumatoid arthritis, and for the reasons set out above, 
sarcoid arthritis, as an active process is rated based upon 
the frequency and severity of exacerbations of the disease.  
Under Diagnostic Code 5002, a 100 percent evaluation is 
warranted for evidence of constitutional manifestations 
associated with active joint involvement, which is totally 
incapacitating.  A 60 percent evaluation is warranted with 
less than the criteria for 100 percent but with weight loss 
and anemia productive of severe impairment of health or 
severely incapacitating exacerbation occurring 4 or more 
times a year or a lesser number over prolonged periods.  A 40 
percent evaluation is warranted for symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbation occurring 3 or more times a year.  A 20 percent 
evaluation is warranted for rheumatoid arthritis as an active 
process with one or two exacerbations a year in a 
well-established diagnosis.  Factors considered in evaluating 
the severity of the exacerbations of an active process 
include the degree of the resulting impairment of health, 
constitutional manifestations associated with active joint 
involvement, weight loss, and anemia.  

On the other hand, chronic residuals of the arthritis, such 
as limitation of motion or ankylosis (favorable or 
unfavorable), are rated under the appropriate diagnostic 
codes for the specific joint(s) involved.  Where, however, 
the limitation of motion of the specific joint(s) involved is 
noncompensable under the applicable rating criteria, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Code 5002.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, Code 5002 (1999).

A determination must be made as to whether the disease is 
active and/or has chronic residuals.  A rating for the active 
process cannot be combined with the residual ratings for 
limitation of motion or ankylosis.  The higher evaluation is 
assigned.  38 C.F.R. § 4.71a, Note following Diagnostic Code 
5002 (1999).

What is significant about the clinical evidence of record and 
the examination reports described below is what these records 
do not show.  In short, they do not show an active process, 
impairment of health with weight loss or anemia, or any 
incapacitating exacerbations.  Absent the minimal showing of 
incapacitating exacerbations, an increase beyond the 
currently assigned 20 percent rating is not warranted base on 
the active disease process.  Id.  As for whether an increase 
would be warranted on the basis of chronic residuals, such as 
limitation of motion of certain joints, it is significant to 
point out that none has been objectively shown.

The Board remanded this case in January 1997 to obtain VA 
outpatient treatment records.  Prior to the Board's remand, 
the veteran's claims folder included private as well as VA 
examination and outpatient records dated as late as 1993.  VA 
outpatient records dated in July and August 1991 show that 
the veteran complained and received treatment for left 
shoulder and neck pain.  

In October 1991, the veteran underwent an Army examination in 
conjunction with the Temporary Disability Retired List 
(TDRL).  The report shows that the veteran complaints 
included skin lesions, generalized body aches, shortness of 
breath, fatigue, twitching muscles, blurred vision and eye 
pain.  The diagnostic impression was pulmonary sarcoidosis, 
Stage II, with pulmonary involvement.  It should be pointed 
out that the veteran is separately service connected for this 
disability.  He was also evaluated by an orthopedist for neck 
and shoulder pain.  The diagnosis was possible cervical 
radiculopathy.  Physical therapy was recommended.  

In November 1991, private magnetic resonance imaging (MRI) 
revealed disc herniation at the C5-C6 level.  It should be 
pointed out that the veteran has been denied service 
connection for this disability.

Between January and February 1994, the veteran underwent 
examination in conjunction with his removal from the TDRL.  
At this evaluation, he reported diffuse arthralgia, myalgia 
and fatigue.  He described discomfort in the left shoulder 
and left upper extremity.  He reported dyspnea on exertion 
and that he was unable to run at all.  He was referred to the 
pulmonary clinic.  It was reported that he had advanced 
fibrotic changes on chest X-ray.  It was felt that he had 
severe but stable manifestations resulting from his pulmonary 
disorder. 

The veteran underwent VA examination in February 1993.  
According to the report of this evaluation, the veteran 
complained of pain in the back of the neck that radiated to 
the left upper arm, left forearm, and left wrist.  No 
abnormal musculoskeletal findings were made on examination.  
The diagnoses were possible C5-C6 disc prolapse, cervical 
arthritis and history of sarcoidosis.

The additional outpatient treatment records, which were 
received at the RO following the Board's January 1997 remand, 
reflect treatment mostly for the veteran's non-service 
connected cervical disability and service connected pulmonary 
disability.  For the most part, VA outpatient records that 
date between November 1996 and March 1997 show that the 
veteran reported that he was doing well when referring to his 
sarcoidosis.  There was no reported evidence of inflammatory 
arthritis on examinations.

In summary, no erosive or inflammatory arthritis has been 
shown to affect any joint.  Moreover, while the veteran has 
been found to have neck and left shoulder pain, these are 
problems for which service connection has not been 
established.  The examiners have found no limitation of 
motion of any joint due to sarcoid arthritis.  Therefore, 
absent the showing of service-connected joint pathology to 
account for the complaints of pain made by the veteran, 
further consideration of functional disability caused by any 
chronic residuals is not necessary.  38 C.F.R. § 4.40 (1999).  
This is especially so in light of the examination that 
revealed no such pathology or other chronic residual due to 
sarcoid arthritis.  Consequently, the Board finds that the 
preponderance of the evidence is against the claim for an 
increased rating for sarcoid arthritis. 

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell at 
339.  

In this case, the evidence does not suggest that the 
veteran's disability produces such an exceptional or unusual 
disability picture as to render impractical the applicability 
of the regular schedular standard, thereby warranting the 
assignment of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) (1999).  This case does not present factors 
such as frequent periods of hospitalization or marked 
interference with employment.  

In regards to industrial impairment, at the August 1996 
personal hearing, the veteran explained that he delivered 
trays to patients at a VA hospital.  He indicated that this 
required lifting and standing on his feet most of the day.  
He reported that he had problems daily and that his symptoms 
would often increase to a point where he is unable to 
function properly or do his job.  The only thing he able to 
do is to take time off and rest.  He would have these 
episodes three to four times a month.  The veteran indicated 
that he would either go to a physician or to the emergency 
room.  The veteran submitted an earning and leave statement 
as well as a summary of his leave time between mid-1994 and 
mid-1996.  While this information documents his leave time it 
does not objectively support his claim that his absences are 
a result of incapacitating episodes of sarcoid arthritis.  As 
referred to above, the recent outpatient records do not show 
treatment specifically for sarcoid arthritis let alone 
incapacitating episodes that would require bed rest.  

Moreover, a review of the claims file does not show that this 
service-connected disorder has resulted in hospitalization.  
Although the veteran has received treatment for the non-
service connected cervical spine disability and the service 
connected pulmonary disability, he has not been hospitalized 
or received any extensive outpatient treatment for his 
sarcoid arthritis.  Further, as noted above, the medical 
reports do not reflect symptoms of his sarcoid arthritis that 
could be considered disabling.  Neither his statements nor 
the medical records indicate that the disability warrants the 
assignment of an extraschedular evaluation.


ORDER

An increased rating for sarcoid arthritis is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

